FILED
                            NOT FOR PUBLICATION                             MAY 31 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10420

               Plaintiff - Appellee,             D.C. No. 2:00-cr-00076-LDG

 v.
                                                 MEMORANDUM*
LEROY ROOSEVELT MACK,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Leroy Roosevelt Mack appeals from the district court’s judgment and

challenges the revocation of supervised release and 14-month sentence imposed

upon revocation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mack contends that the district court abused its discretion by revoking his

supervised release because he was not provided with adequate written notice of his

alleged violations and because there was insufficient evidence to establish the

violations by a preponderance of the evidence. These claims fail. The petition for

summons notified Mack of the conditions that he allegedly violated, along with the

dates and details of the alleged violations. This is sufficient to satisfy due process

and Federal Rule of Criminal Procedure 32.1. See United States v. Tham, 884 F.2d
1262, 1265 (9th Cir. 1989). Moreover, viewed in the light most favorable to the

government, the evidence was sufficient to support the district court’s finding that

Mack violated the terms of his supervised release. See United States v. King, 608
F.3d 1122, 1129 (9th Cir. 2010). Accordingly, the district court did not abuse its

discretion by revoking Mack’s supervised release. See United States v. Perez, 526
F.3d 543, 547 (9th Cir. 2008).

      Mack also contends that the district court procedurally erred by failing to

explain the sentence adequately and by failing to consider the policy statements

contained in Chapter 7 of the Sentencing Guidelines. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

find none. The record reflects that the district court adequately explained the




                                           2                                      15-10420
within-Guidelines sentence and considered the applicable sentencing factors. See

United States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                         3                                 15-10420